DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-18 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: a pitch mechanism second link, and a pitch mechanism second joint and wherein the roll axis is transverse to the pitch axis, wherein the redundant Page 2 of 9Appl. No. 16/742,008Amdt. dated May 25, 2022 Response to Office Action of January 25, 2022rotation axis is transverse to each of the pitch axis and the roll axis, and wherein each of the tool shaft axis, the pitch axis, and the roll axis intersect at a remote center. The closest art found was Cooper (20090292299). Coopers device does not allow movement of three axis’s transverse to each other nor does it support having these three axes intersect at a remote center. Furthermore, Cooper was missing key structural elements claimed. Modifying Cooper to include this extra structure would require a complete redesign of Coopers invention. Furthermore a teaching reference with adequate motivation could not be found.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771